Citation Nr: 9914412	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cancer of the right 
tonsil region.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had honorable active military service from 
September 1967 to September 1969, including service in 
Vietnam.  He also had service characterized as under other 
than honorable conditions from November 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in April 1998, and a statement of the case was 
issued in May 1998.  The veteran's substantive appeal was 
received in August 1998.


REMAND

The record reflects that the veteran has been diagnosed with 
carcinoma of the right tonsil region.  The veteran contends 
that his cancer is etiologically related to exposure to Agent 
Orange during service in the Republic of Vietnam.  In support 
of his contention, the veteran has submitted letters from his 
private physicians.  In a December 1996 letter from Raymond 
O. Smith, M.D., it was noted that "it is reasonable to assume 
that Agent Orange could well have played a role in the 
development of Mr. [the veteran]'s cancer."  A February 1997 
letter from Alan D. Campbell, M.D., states that as Agent 
Orange has been implicated in the etiology of carcinomas of 
the aerodigestive tract, "I think it must be considered 
strongly in this case because he is in other ways very 
atypical of patients with head and neck cancer."

It is clear that the veteran's claim is well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  However, the Board is unable 
to find that the duty to assist the veteran has been met as 
also required by 38 U.S.C.A. § 5107(a) (West 1991).  
Specifically, it does not appear that there has been any 
development of the medical evidence, to include obtaining a 
VA examination and opinion regarding the etiology of the 
veteran's cancer.  Given the statement from at least one 
private physician who appears to describe the veteran's 
tonsil cancer as essentially a respiratory cancer, the Board 
also believes that the critical question of whether the 
veteran's cancer falls within the purview of 38 C.F.R § 
3.309(e) (1998) must be answered.  

Further, if it is determined that the veteran does not suffer 
from one of the presumptive diseases listed under 38 C.F.R. 
§ 3.309(e), then the veteran's claimed exposure to Agent 
Orange will not be presumed.  See McCartt v. West, No. 97-
1831 (U.S. Vet. App. Feb. 8, 1999).  In that case, action 
must be taken to attempt to verify the claimed exposure.  If 
the claimed exposure to Agent Orange is verified, then an 
opinion concerning the etiology of the veteran's cancer of 
the tonsil region is necessary prior to adjudicating the 
claim.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain an opinion from 
a qualified VA physician as to whether 
the veteran's cancer of the right tonsil 
is included as a presumptive disorder 
under 38 C.F.R. § 3.309(e).  

2.  If it is determined that the 
veteran's cancer of the right tonsil is 
not included as a presumptive disorder 
under 38 C.F.R. § 3.309(e), then the RO 
should contact the veteran with a request 
to provide any information that might 
corroborate his allegation that he was 
exposed to Agent Orange during his 
service in the Republic of Vietnam.  He 
should be requested to furnish as much 
detail as to the claimed exposure as 
possible.  

3.  The RO should then provide the 
veteran's response, the veteran's service 
personnel records, and any other relevant 
information to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to research available unit 
records for evidence of the veteran's 
claimed exposure to Agent Orange while in 
Vietnam.

4.  If the RO determines that the record 
establishes that the veteran was exposed 
to Agent Orange during his service in the 
Republic of Vietnam, the RO should 
arrange for an appropriate VA medical 
specialist to review the veteran's claims 
file and offer an opinion as to whether 
it is at least as likely as not that the 
veteran's cancer of the tonsil region was 
caused by exposure to Agent Orange.  The 
examiner should also comment, if 
possible, with regard to the statements 
from Dr. Smith and Dr. Campbell discussed 
earlier in the body of this remand.  If 
the physician feels an examination is 
necessary, it should be scheduled.  All 
opinions must be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran is hereby informed that he has a right to present 
any additional evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The purpose of this remand is to assist the 
veteran and to resolve a question of medical complexity.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



